UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05385 Deutsche Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:11/30 Date of reporting period:2/28/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofFebruary 28, 2015(Unaudited) Deutsche Large Cap Value Fund Shares Value ($) Common Stocks 98.0% Consumer Discretionary 16.0% Hotels, Restaurants & Leisure 4.5% Carnival Corp. Las Vegas Sands Corp. Starwood Hotels & Resorts Worldwide, Inc. Yum! Brands, Inc. Household Durables 1.5% Whirlpool Corp. (a) Media 6.8% Comcast Corp. "A" (a) Starz "A"* (a) Time Warner Cable, Inc. Viacom, Inc. "B" Multiline Retail 1.6% Dillard's, Inc. "A" Specialty Retail 1.6% Best Buy Co., Inc. (a) Consumer Staples 4.7% Beverages 1.3% Molson Coors Brewing Co. "B" Food & Staples Retailing 2.3% CVS Health Corp. Diplomat Pharmacy, Inc.* Household Products 1.1% Colgate-Palmolive Co. Energy 8.7% Oil, Gas & Consumable Fuels 8.7% Cimarex Energy Co. Devon Energy Corp. EQT Corp. Marathon Petroleum Corp. Pioneer Natural Resources Co. Range Resources Corp. SM Energy Co. Valero Energy Corp. Financials 16.2% Banks 7.4% CIT Group, Inc. Citigroup, Inc. East West Bancorp., Inc. SVB Financial Group* Capital Markets 1.5% Charles Schwab Corp. Consumer Finance 2.7% Capital One Financial Corp. Discover Financial Services Insurance 1.2% Hartford Financial Services Group, Inc. Real Estate Management & Development 3.4% CBRE Group, Inc. "A"* Jones Lang LaSalle, Inc. Realogy Holdings Corp.* Health Care 27.2% Biotechnology 9.9% Aegerion Pharmaceuticals, Inc.* (a) Alexion Pharmaceuticals, Inc.* Biogen Idec, Inc.* Celgene Corp.* Gilead Sciences, Inc.* Invitae Corp.* Medivation, Inc.* Puma Biotechnology, Inc.* (a) Sarepta Therapeutics, Inc.* (a) Health Care Equipment & Supplies 1.5% Zimmer Holdings, Inc. Health Care Providers & Services 8.8% Anthem, Inc. Community Health Systems, Inc.* DaVita HealthCare Partners, Inc.* McKesson Corp. Omnicare, Inc. Universal Health Services, Inc. "B" Life Sciences Tools & Services 2.7% Agilent Technologies, Inc. Thermo Fisher Scientific, Inc. Pharmaceuticals 4.3% Actavis PLC* (a) Mallinckrodt PLC* (a) Industrials 9.9% Aerospace & Defense 3.4% Northrop Grumman Corp. Raytheon Co. Air Freight & Logistics 1.3% FedEx Corp. Building Products 1.1% USG Corp.* (a) Road & Rail 2.6% CSX Corp. Kansas City Southern Trading Companies & Distributors 1.5% W.W. Grainger, Inc. (a) WESCO International, Inc.* (a) Information Technology 10.2% Communications Equipment 2.6% Cisco Systems, Inc. Electronic Equipment, Instruments & Components 1.5% Corning, Inc. IT Services 2.9% Alliance Data Systems Corp.* Vantiv, Inc. "A"* Technology Hardware, Storage & Peripherals 3.2% Apple, Inc. EMC Corp. SanDisk Corp. Materials 2.9% Chemicals 1.4% PPG Industries, Inc. Metals & Mining 1.5% Newmont Mining Corp. Utilities 2.2% Electric Utilities 0.8% NextEra Energy, Inc. Multi-Utilities 1.4% Sempra Energy Total Common Stocks (Cost $1,367,021,083) Securities Lending Collateral 7.8% Daily Assets Fund Institutional, 0.11% (b) (c) (Cost $118,836,574) Cash Equivalents 0.2% Central Cash Management Fund, 0.06% (b) (Cost $3,327,973) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,489,185,630) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,491,189,138.At February 28, 2015, net unrealized appreciation for all securities based on tax cost was $130,934,065.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $171,409,880 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $40,475,815. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at February 28, 2015 amounted to $115,969,329, which is 7.6% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2015 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
